UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant To Section 13 or 15(d) of The Securities Exchange Act of 1934 For The Quarterly Period Ended March 31,2007 OR ¨ Transition Report Pursuant To Section 15(d) of The Securities Exchange Act of 1934 Commission File Number: 000-51801 ROSETTA RESOURCES INC. (Exact name of registrant as specified in its charter) Delaware 43-2083519 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 717 Texas, Suite 2800, Houston, TX 77002 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (713) 335-4000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Securities Exchange Act of 1934.Large accelerated filer ¨ Accelerated filer ¨ Non-Accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Securities Exchange Act of 1934). Yes ¨ No x The number of shares of the registrant's Common Stock, $.001 par value per share, outstanding as of May 4, 2007 was 50,771,054. Table of Contents Part I – Financial Information 3 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 Part II – Other Information 21 Item 1. Legal Proceedings 21 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Submission of Matters to a Vote of Security Holders 23 Item 5. Other Information 23 Item 6. Exhibits 24 Signatures 25 Exhibit Index 26 Rule 13a-14(a) Certification executed by B.A. Berilgen Rule 13a-14(a) Certification executed by Michael J. Rosinski Section 1350 Certification 2 Table of Contents Part
